Citation Nr: 1757455	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hamstring injury.

2.  Entitlement to service connection for swollen and painful muscles.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right heel disability.

7.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had a period of active duty for training (ACDUTRA) in the Army from July to November 1982, and served on active duty in the Air Force from February 1984 to June 1992 (with service in Germany), from February to November 2003 (with service in Southwest Asia, including Qatar and Pakistan), and from May to November 2006 (with service in Southwest Asia, including the United Arab Emirates).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the claimed right ankle, left ankle, recurring lipoma, neck, right hamstring, right heel, hemorrhoids, swollen and painful muscles, and acquired psychiatric disabilities, and denied service connection for treatment purposes only for an acquired psychiatric disorder.

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

In a December 2016 rating decision, the AOJ granted service connection for PTSD and for a lipoma lesion on the left lower extremity.  This decision represents a full grant of benefits sought on appeal for these issues.  As such, these issues are considered resolved in full and no longer on appeal.

The issues of service connection for bilateral ankle disability, neck disability, and right heel disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for a right hamstring injury or swollen and painful muscles.

2.  The Veteran's hemorrhoids are related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right hamstring injury have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

2.  The criteria to establish service connection for swollen and painful muscles have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

3.  The criteria to establish service connection for hemorrhoids have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Right Hamstring Injury and Swollen and Painful Muscles

The Veteran contends that he has recurrent right hamstring pain, as well as swollen and painful muscles that he does not know the etiology.  Specifically, the Veteran testified before the undersigned in May 2016 and stated that he injured his right hamstring in service and has random, residual swelling and tightness.  The Veteran also explained that he has experienced general symptoms of swollen and painful muscles since well before he was first deployed to the Southwest Asia Theater of Operations.  See May 2016 Board hearing transcript.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran served in the Southwest Asia theater of operations.  In this regard, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  

There are two categories of "qualifying chronic disability."  In either case, a Veteran must display symptoms stemming from either (or both) of the following: (1) an undiagnosed illness; or (2) a medically unexplained chronic multisymptom illness, defined by a cluster of signs or symptoms.  Id.  A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of an undiagnosed or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, headaches, muscle and joint pain, and neurological signs or symptoms.  38 C.F.R. § 3.317(b).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

Service treatment records indicate that while on active duty, the Veteran was seen for neck pain as well as muscle aches and painful joints complaints.  In a March 1993 periodic examination, the Veteran reported having neck pain on flexion and extension.  In June 1993, the Veteran reported that he did not have any further complaints about neck pain.  In an August 2006 post-deployment examination, the Veteran reported having swollen, stiff, or painful joints, and muscle aches.  The Veteran also testified before the undersigned in May 2016 that he injured his right hamstring during service.

Post-service private treatment records from May 2016 note that the Veteran had bilateral ankle and foot pain for several years.

The Veteran received VA examinations for his right hamstring as well as his swollen and painful muscle claims in November 2016.  For the right hamstring, the Veteran endorsed initial injury in 1994 during reserve training.  He said that the pain presently occurs two to three times per month.  In each examination, after review of the claims file, citation to the relevant evidence of in-service injuries and/or complaints as described in the file, and physical examination of the Veteran, the VA examiners individually concluded that the Veteran's claimed conditions were less likely than not related to service.  For each VA examination, the respective examiners noted that the Veteran did not have a current diagnosis for a right hamstring injury or swollen and painful muscles (to include fibromyalgia).  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a right hamstring injury or swollen and painful muscles.

In this decision, the Board has considered the Veteran's contentions as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, the Veteran's statements are competent to report symptoms of pain because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board notes that the Veteran's reports of pain, without more, are not considered a competent diagnosis of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Furthermore, and to the extent that the record raises the possibility of applying 38 C.F.R. § 3.317, the Board finds that the Veteran explicitly endorsed symptoms of swollen and painful muscles prior to his deployments to the Southwest Asia Theater of Operations.  See May 2016 Board hearing transcript.  Compensation under 38 U.S.C. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).  As a result of the Veteran's competent and credible endorsement of swollen and painful muscles prior to his deployments as well as the medical evidence showing treatment in-service for related complaints, the criteria for the application of the Persian Gulf presumptions to the Veteran's conditions have not been met.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for a right hamstring injury or swollen and painful muscles (to include fibromyalgia) for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hemorrhoids

The Veteran asserts that his current hemorrhoids disability is related to service.  He testified before the undersigned in May 2016 that he has recurring hemorrhoids that were diagnosed in his first period of service.

Service treatment records show that in February 1992, the Veteran was diagnosed with a rectal hemorrhoid.  

Post-service private treatment records indicate that in May 2016, the Veteran was noted to have recurrent hemorrhoids.  He was also diagnosed and treated for third degree hemorrhoids at this time.

On VA examination in November 2016, the examiner opined that the Veteran's hemorrhoids were at least as likely as not related to service.  The examiner noted that the Veteran was diagnosed with hemorrhoids during service, but found that he did not have any current hemorrhoids shown at this examination.  However, the Board notes that the evidence of record has established that he was diagnosed and treated for this disability during the appeal period.  The Board finds this medical opinion highly probative of a positive nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for hemorrhoids is warranted and the claim is granted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in May 2010, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the May 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in September 2016.  The Board instructed the AOJ to schedule VA examinations and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Service connection for a right hamstring injury is denied.

Service connection for swollen and painful muscles is denied.

Service connection for hemorrhoids is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

Service treatment records indicate that while on active duty, the Veteran was seen for neck pain as well as muscle aches and pain.  In April 1988, the Veteran was noted to have sustained a right heel contusion while playing softball.  Also in April 1988, the Veteran was treated for a right ankle sprain.  He was noted to have mild swelling and bruising posterior to the lateral malleolus, but with good strength and stability.  X-rays did not show a fracture.  In August 1991, the Veteran twisted his right ankle while playing basketball.  The ankle was found to be tender and swollen with mild ecchymotic discoloration.  In a March 1993 periodic examination, the Veteran reported having neck pain on flexion and extension.  In June 1993, the Veteran reported that he did not have any further complaint about neck pain.  In an August 2006 post-deployment examination, the Veteran reported having swollen, stiff, or painful joints, and muscle aches.  

An October 2013 private treatment record x-ray showed a normal cervical spine with some straightening after being treated for a fall from a ladder that occurred while working on a second-story roof.  The assessment showed a diagnosis for cervicalgia with some muscle spasms.  The x-rays also showed mild spurring at C4, C5, and C6, moderate right-sided neural foramina narrowing at C3-C4 and C4-C5, as well as mild neural foraminal narrowing at C5-C6.  The final impression was mild degenerative changes of the cervical spine.  On VA examination in November 2016, the examiner noted that the Veteran's current x-rays and diagnosis included a cervical strain.  The VA examiner did not document the October 2013 diagnosis for mild degenerative changes of the cervical spine.  

Private treatment records from June 2016 indicate diagnoses for primary osteoarthritis of both ankles and feet.  However, the Board notes that November 2016 VA examiner overlooked these diagnoses and found that the Veteran did not have any current diagnoses for the bilateral ankles or right heel.  

Based on the foregoing, the Board finds the November 2016 VA examinations contain inadequate medical opinions regarding the issues of service connection for a neck disability, bilateral ankle disability, and a right heel disability.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. at 171 (1991).  In light of the above, the Board finds that addendum VA examination opinions must be obtained for the neck, bilateral ankles, and right heel disabilities.

Accordingly, these issues are REMANDED for the following action:

1.  Obtain addendum VA examination opinions (and schedule VA examinations, if necessary) to determine the nature and etiology of any current neck, bilateral ankle, and right heel disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is asked to opine as to the following:

a) Whether it is it at least as likely as not (a 50 percent or better probability) that any current neck disability is related to service.  The examiner should comment on the October 2013 private treatment records showing a  diagnosis for mild degenerative changes of the cervical spine.

b) Whether it is it at least as likely as not (a 50 percent or better probability) that any current bilateral ankle disability is related to service.  The examiner should comment on the private treatment records from June 2016 that indicate diagnoses for primary osteoarthritis of both ankles and feet.  

c) Whether it is it at least as likely as not (a 50 percent or better probability) that any current right heel disability is related to service.  The examiner should comment on the private treatment records from June 2016 that indicate primary osteoarthritis of both feet and whether the right heel is included in these diagnoses.  

A complete rationale for all opinions must be provided.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


